     Case 1:20-cv-00563-DAD-JDP Document 23 Filed 08/21/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LUZ BALLADARES,                           Case No. 1:20-cv-00563-DAD-JDP
12                  Plaintiff,                 SCHEDULING CONFERENCE ORDER
13         v.                                Amendment
                                             to Pleadings:          September 30, 2020
14   MICHAEL CADILLAC, INC.,
15                  Defendant.               Initial Disclosures:   August 19, 2020

16                                           Expert Disclosure:     January 20, 2021

17                                           Supplemental
                                             Expert Disclosure:     February 10, 2021
18

19                                           Non-expert
                                             Discovery Cutoff:      March 22, 2021
20
                                             Expert
21                                           Discovery Cutoff:      March 22, 2021
22
                                             Motion for Class
23                                           Cert. Deadline:        April 21, 2021

24                                           Pretrial Motion
                                             Filing Deadline:       July 16, 2021
25

26                                           Mid-Discovery
                                             Status Report:         November 2, 2020
27
                                             Status Conf.:          Date: October 15, 2021
28                                                                  Time: 10:00 AM
                                               1
     Case 1:20-cv-00563-DAD-JDP Document 23 Filed 08/21/20 Page 2 of 5

 1                                                                            Place: Telephonic
 2

 3
               This court conducted a scheduling conference on August 20, 2020. Counsel Manuel
 4
     Hiraldo appeared by telephone on behalf of plaintiff. Counsel Harrison Brown appeared by
 5
     telephone on behalf of defendant. Under Fed. R. Civ. P. 16(b), this court sets a schedule for this
 6
     action.
 7
        1. Amendment to the Parties’ Pleadings
 8
               All stipulated amendments or motions to amend shall be filed by September 30, 2020.
 9
        2. Current Status of Consent to the Magistrate Judge Jurisdiction
10
               Under 28 U.S.C. § 636(c), both parties have not consented to conduct all further
11
     proceedings in this case, including trial, before a U.S. Magistrate Judge.
12
         3. Fed. R. Civ. P. 26(a)(1) Initial Disclosures
13
     Initial disclosures under Fed. R. Civ. P. 26(a)(1) shall be completed by August 19, 2020.
14
        4. Discovery Cutoffs and Limits
15
               Initial expert witness disclosures by any party shall be served no later than January 20,
16
     2021. Supplemental expert witness disclosures by any party shall be served no later than
17
     February 10, 2021. Such disclosures must be made pursuant to Fed. R. Civ. P. 26(a)(2)(A) and
18
     (B) and shall include all information required thereunder. In addition, Fed. R. Civ. P. 26(b)(4)
19
     and Fed. R. Civ. P. 26(e) shall specifically apply to all discovery relating to expert witnesses and
20
     their opinions. Each expert witness must be prepared fully to be examined on all subjects and
21
     opinions included in the designations. Failure to comply with these requirements will result in
22
     the imposition of appropriate sanctions, which may include the preclusion of testimony or other
23
     evidence offered through the expert witness. In particular, this Court will enforce preclusion of
24
     testimony or other evidence if Fed. R. Civ. P. 26(e) is not strictly complied with.
25
               All non-expert discovery, including motions to compel, shall be completed no later than
26
     March 22, 2021. All expert discovery, including motions to compel, shall be completed no later
27
     than March 22, 2021. Compliance with these discovery cutoffs requires motions to compel be
28
                                                         2
     Case 1:20-cv-00563-DAD-JDP Document 23 Filed 08/21/20 Page 3 of 5

 1   filed and heard sufficiently in advance of the cutoff so that the Court may grant effective relief

 2   within the allotted discovery time. A parties’ failure to have a discovery dispute heard

 3   sufficiently in advance of the discovery cutoff may result in denial of the motion as untimely.

 4           The parties will file a mid-discovery status report by November 2, 2020 and request a

 5   conference if necessary.

 6      5. Pretrial Motion Schedule

 7           Plaintiff’s motion for class certification shall be served and filed on or before April 21,

 8   2021.

 9           All pre-trial motions, both dispositive and non-dispositive (except motions to compel and

10   plaintiff’s motion for class certification, addressed above), shall be served and filed on or before

11   July 16, 2021. Non-dispositive motions are heard on Fridays at 10:00 a.m., before the Honorable

12   Jeremy D. Peterson, United States Magistrate Judge, in Courtroom 6. Before scheduling such

13   motions, the parties shall comply with Local Rule 230 or Local Rule 251.

14           Counsel must comply with Local Rule 251 with respect to discovery disputes or the

15   motion will be denied without prejudice and dropped from calendar. In addition to filing a joint

16   statement electronically, a copy of the joint statement shall also be sent Judge Peterson’s

17   chambers by email to jdporders@caed.uscourts.gov. Counsel for the parties are additionally

18   required to conduct at least one telephonic or in person conference as part of their obligations to

19   meet and confer in good faith to resolve their discovery dispute prior to seeking judicial

20   intervention. The parties are further cautioned that boilerplate objections to written discovery
21   will be summarily denied.

22           The parties are advised that unless prior leave of the Court is obtained, all moving and

23   opposition briefs or legal memorandum in civil cases before Judge Peterson shall not exceed

24   twenty-five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These

25   page limitations do not include exhibits. Briefs that exceed this page limitation, or are sought to

26   be filed without leave, may not be considered by the Court.
27           Counsel or pro se parties may appear and argue non-dispositive motions before Judge

28   Peterson by telephone by dialing the court’s teleconference line at 1-888-204-5984 and entering
                                                        3
     Case 1:20-cv-00563-DAD-JDP Document 23 Filed 08/21/20 Page 4 of 5

 1   Access Code 4446176, provided they indicate their intent to appear telephonically on their

 2   pleadings or by email to jdporders@caed.uscourts.gov at least one week prior to the hearing.

 3                      Motions for Summary Judgment or Summary Adjudication

 4             Prior to filing a motion for summary judgment or motion for summary adjudication the

 5   parties are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be

 6   raised in the motion.

 7             The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where

 8   a question of fact exists; 2) determine whether the respondent agrees that the motion has merit in

 9   whole or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4)

10   narrow the issues for review by the court; 5) explore the possibility of settlement before the

11   parties incur the expense of briefing a summary judgment motion; and 6) to arrive at a joint

12   statement of undisputed facts.

13             The moving party shall initiate the meeting and provide a draft of the joint statement of

14   undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a

15   joint statement of undisputed facts.

16             In the notice of motion, the moving party shall certify that the parties have met and

17   conferred as ordered above and set forth a statement of good cause for the failure to meet and

18   confer.

19      6. Mandatory Settlement Conference

20             The parties have not agreed to a settlement conference at this time. However, one may be
21   appropriate after discovery. The parties will submit a joint statement within one week of the

22   close of discovery, indicating whether they consent to a settlement conference at that time. If so,

23   a settlement conference will be set by separate order. The parties are advised that unless

24   otherwise permitted in advance by the court, the attorneys or pro se parties who will try the case

25   shall appear at the settlement conference with the parties and the person or persons having full

26   authority to negotiate and settle the case, on any terms, at the conference.
27      7. Status Conference Re: Pretrial Conference and Trial

28             District Judge Dale A. Drozd is the sole active district judge in this Division and may not
                                                          4
     Case 1:20-cv-00563-DAD-JDP Document 23 Filed 08/21/20 Page 5 of 5

 1   be available to conduct the pre-trial conference and trial in this action. It is uncertain when the

 2   case may proceed to trial. Accordingly, I decline to set a pretrial conference or trial date at this

 3   time. Instead, I will conduct a telephonic status conference on October 15, 2021, at 10:00 AM

 4   to discuss the status of the case and whether pretrial conference and trial dates may be set. No

 5   later than seven (7) days before the status conference, the parties shall file a two-to-three-page

 6   status report indicating the status of the case, proposed dates for a pretrial conference and trial, a

 7   statement as to whether the case is a jury or non-jury case, and an estimate of the number of trial

 8   days. The parties may appear at the conference by telephone with each party using the following

 9   dial-in number and access code: dial-in number 1-888-204-5984; access code 4446176.

10      8. Effect of This Order

11            This order represents the best estimate of the court and counsel as to the agenda most

12   suitable to dispose of this case. If the parties determine at any time that the schedule outlined in

13   this order cannot be met, counsel are ordered to notify the court immediately of that fact so that

14   adjustments may be made, either by stipulation or by subsequent status conference.

15            The dates set in this order are firm and will not be modified absent a showing of good

16   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

17   contained herein will not be considered unless they are accompanied by affidavits or declarations,

18   and where appropriate, attached exhibits, which establish good cause for granting the relief

19   requested.

20            The failure to comply with this order may result in the imposition of sanctions.
21
     IT IS SO ORDERED.
22

23
     Dated:       August 20, 2020
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26   No. 204.
27

28
                                                         5
